Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 31, 1963 after a jury trial, convicting him of two counts of burglary in the third degree and of petit larceny, and imposing sentence upon him as a second felony offender. Judgment affirmed. In our opinion, under the decisional law now applicable in this State, the interrogation of an accused after his arrest but prior to his arraignment, without advising him of Ms right to remain silent and of Ms right to an attorney, does not render inadmissible the statement obtained from the accused (cf. People v. Slcmley, 15 N Y 2d 30). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.